DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: PERFORMING COMMUNICATION USING NUMEROLOGY DIFFERENT FROM THAT OF THE EXISTING LTE SYSTEM.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 12/29/2021, with respect to claims 10 and 12-13 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 10 and 12-13 has been withdrawn. 
Applicant’s arguments, see pages 7-12, filed 12/29/2021, with respect to claims 7-8 and 11-13 have been fully considered and are not persuasive. 
Regarding claim 11, applicant argues that “while Lenovo allegedly discloses the step of controlling downlink control candidates on the basis of a UE or cell, Lenovo remains silent with respect to controlling candidates on the basis of a numerology, which is distinct from a "UE" or a "cell." See Lenovo, section 2.2. Thus, Lenovo cannot anticipate that a number of the downlink control channel candidates are controlled to monitor in a slot, based on a numerology, which could for example be in the form of subcarrier spacing per paragraph [0009] of the originally-filed specification. Indeed, although the Examiner annotates Figure 3 of Lenovo as allegedly depicting controlling downlink control channel candidates on a subcarrier spacing basis, Lenovo remains completely silent with respect to controlling downlink channel candidates based on subcarrier spacings or similar concepts that could reasonably be interpreted as aspects of numerology. Therefore, Lenovo necessarily cannot anticipate the above-referenced limitation as arranged in amended independent claim 11” in pages 7-9.
In response to applicant’s argument, examiner respectfully disagrees with the argument above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., controlling downlink control channel candidates on a subcarrier spacing basis) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Lenovo clearly discloses a number of symbols configured with a given frequency region (see Fig. 1, section 2.1 below; Figure 1 shows an example of the considered sPDCCH and sPDSCH multiplexing in an sTTI, using sTTI duration of 3 or 4 OFDM symbols as configured by higher layers).

    PNG
    media_image1.png
    382
    560
    media_image1.png
    Greyscale

2.1	Time-frequency resource configuration for sPDCCH
Current specification supports PDCCH, EPDCCH and MPDCCH. PDCCH occupied the whole system bandwidth and locates in the beginning a few OFDM symbols in a subframe. EPDCCH and MPDCCH occupies all OFDM symbols in a subframe other than those used for PDCCH, and is confined within a set of configured PRBs. In order to harvest the benefits of reduced latency due to shortened TTI, it is necessary that a new control channel sPDCCH is designed and present in each sTTI.
Within an sTTI, the sPDCCH can be TDMed or FDMed with the data channel, i.e. sPDSCH. In order to allow the UE to decode the sPDCCH as fast as possible, it is preferable to place the sPDCCH in the beginning of an sTTI. Given that the number of OFDM symbols in an sTTI may be limited, pure TDM between sPDCCH and sPDSCH in an sTTI may lead to significant DL control overhead. Therefore, it should be allowed to have sPDCCH and sPDSCH transmitted in the same OFDM symbol. Figure 1 shows an example of the considered sPDCCH and sPDSCH multiplexing in an sTTI, using sTTI duration of 3 or 4 OFDM symbols as an example. The time-frequency resource for sPDCCH can be configured by higher layers, either on a UE specific basis or on a cell specific basis.

Lenovo also discloses controls a number of the downlink control channel candidates to monitor in a slot [see Section 2.1, Figure 1 shows an example of the considered sPDCCH and sPDSCH multiplexing in an sTTI; see Fig. 2-3, Sections 2.2; controls a number of the sPDCCH to detect in a slot], based on a numerology [see Fig. 1, Sections 2.1; based on sTTI duration of 3 or 4 OFDM symbols]. 

    PNG
    media_image2.png
    291
    429
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    333
    491
    media_image3.png
    Greyscale

	
Regarding claims 12-13, applicant argues that “Initially, Applicant notes that while the Examiner refers paragraphs [0211], [0310] and [0352] of You regarding controlling downlink channel candidates on the basis of subcarrier spacings, there is no mention of subcarrier spacings or other concepts that could reasonably be interpreted as numerology in these paragraphs. At most, paragraph [0310] of You states that "Y REs that make up one CCE may be REs from Y/X PRBs, and include X RE(s) from each of the PRBs," and continues to state that "Y/X may be the number of subcarriers in the RB," but remains completely silent with respect to subcarrier spacings. Therefore, You cannot possibly disclose that a number of the downlink control channel candidates is controlled based on a subcarrier spacing or similar concepts that could reasonably be interpreted as aspects of numerology. Furthermore, You remains silent with respect to controlling downlink control channel candidates based on a numerology. Indeed, You merely describes that "[f]or the new system of different numerology, a different number of consecutive REs may constitute one sREG in the frequency axis," but remains completely silent with respect to controlling downlink control channel candidates based on the numerologies. See You, paragraph [0229]. Further, You explicitly states that "the number of sREGs present in the OFDM symbol region (hereinafter, sPDCCH OFDM symbol region) in which the sPDCCH is transmittable may vary depending on the position of the sTTI." See You, paragraph [0223]. Thus, because You makes no disclosure of how the numerology is related to the number of downlink control channel candidates, You cannot anticipate that a number of the downlink control channel candidates are controlled to monitor in a slot, based on a numerology as required by and arranged in the above limitation of amended independent claims 12 and 13” in pages 10-11.
In response to applicant’s argument, examiner respectfully disagrees with the argument above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a number of the downlink control channel candidates is controlled based on a subcarrier spacing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
You discloses a number of the downlink control channel candidates are controlled to monitor in a slot, based on a numerology [see para. 179, 211, 236-240, 310, 347; controls a number of sPDCCH to monitor in a slot based on a numerology].
In view of the above response, amended independent claim 11 is not patentable over Lenovo. Amended independent claim 7 recites substantially similar limitations to those recited in amended independent claim 11, and this claim is not patentable over Lenovo and You at least the same reason. By virtue of their dependency, claim 8 is not patentable over Lenovo and You for at least the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Lenovo; "Design of DL channels for shortened TTI"; 3GPP TSG RAN WG1 Meeting #84b, R1-162738; Busan, Korea; April 11-15,2016(5 pages), hereinafter “Lenovo”).

Regarding claim 11, Lenovo discloses a radio communication method [see Section 2, Design of sPDCCH] comprising: 
controlling, in a given frequency region, monitoring of downlink control channel candidates consisting of one or more control channel elements [see Section 2.2, Search space for sPDCCH; controlling, in an sTTI (see Section 2.1, Fig. 1), detection of a plurality of sPDCCH candidates consisting of one or several sCCEs, i.e. different aggregation levels]; and 
receiving information about a number of symbols configured with the given frequency region [see section 2.1, Fig. 1 below; Figure 1 shows an example of the considered sPDCCH and sPDSCH multiplexing in an sTTI, using sTTI duration of 3 or 4 OFDM symbols as configured by higher layers on a UE specific basis or on a cell specific basis], 

    PNG
    media_image1.png
    382
    560
    media_image1.png
    Greyscale

wherein if the information about the number of symbols indicates a plurality of symbols [see Section 2.1, Fig. 1; if sTTI duration of 3 or 4 symbols], a control channel element of the one or more control channel elements consisting of a plurality of resource element groups is mapped over the plurality of symbols [see Section 2.2, see Fig. 2 below; One sCCE is mapped to three sREGs, and each sREG consists of 12 consecutive REs in one OFDM symbol. Then each sREG is mapped to one PRB in the time-frequency resource configured for sPDCCH;

    PNG
    media_image2.png
    291
    429
    media_image2.png
    Greyscale

Also see Fig. 3 below, the three sREG in an sCCE is mapped continuously or distributed onto the time-frequency resource configured for sPDCCH], and
wherein a number of the downlink control channel candidates are controlled to monitor in a slot [see Section 2.1, Figure 1 shows an example of the considered sPDCCH and sPDSCH multiplexing in an sTTI; see Fig. 2-3, Sections 2.2; controls a number of the sPDCCH to detect in a slot], based on a numerology [see Fig. 1, Sections 2.1; based on sTTI duration of 3 or 4 OFDM symbols].

    PNG
    media_image1.png
    382
    560
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    333
    491
    media_image3.png
    Greyscale


Claims 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YOU et al. (US 2018/0375636 A1, hereinafter “YOU”).

Regarding claim 12, YOU discloses a base station [see Fig. 19, para. 345; an eNB 10] comprising:
a transmitter [see Fig. 19, para. 345; RF unit 13] that transmits information about a number of symbols configured with a given frequency region [see para. 346; transmit information about a frequency resource in which one or more sTTIs is set; also see Fig. 8-9, para. 181, 185-186; each sTTI is configured using different OFDM symbols (2, 3, 4, or 7 symbols)]; and 
a processor [see Fig. 19, para. 345; processor 11] that controls, in the given frequency region, transmitting of downlink control channel candidates consisting of one or more control channel elements [see para. 347; transmitting sPDCCH using one or more sCCEs in an sPDCCH monitoring PRB-set in the sPDCCH monitoring OFDM symbol(s)], 
wherein if the information about the number of symbols indicates a plurality of symbols [see Fig. 8-9, para. 181, 185-186; each sTTI is configured using different OFDM symbols (2, 3, 4, or 7 symbols)], a control channel element of the one or more control channel elements consisting of a plurality of resource element groups is mapped over the plurality of symbols [see para. 348-350; map sCCEs to sREGs, and map sREGs to REs consecutive on one PRB in the same sPDCCH monitoring OFDM symbol in the frequency axis], and 
wherein the processor [see Fig. 19, para. 345; processor 11] controls, based on a numerology, a number of the downlink control channel candidates to monitor in a slot [see para. 179, 211, 236-240, 310, 347; controls a number of sPDCCH to monitor in a slot based on a numerology].  

Regarding claim 13, YOU discloses a system comprising a terminal and a base station [see Fig. 19, para. 345; UE 20 and eNB 10]; 
the terminal [see Fig. 19, para. 345; UE 20] comprising: 
a first processor [see Fig. 19, para. 345; processor 21] that controls, in a given frequency region, monitoring of downlink control channel candidates consisting of one or more control channel elements [see para. 352; monitor sPDCCH using one or more sCCEs in an sPDCCH monitoring PRB-set in the sPDCCH monitoring OFDM symbol(s)]; and 
a receiver [see Fig. 19, para. 345; RF unit 23] that receives information about a number of symbols configured with the given frequency region [see para. 346; receives information about a frequency resource in which one or more sTTIs is set; also see Fig. 8-9, para. 181, 185-186; each sTTI is configured using different OFDM symbols (2, 3, 4, or 7 symbols)], 
wherein if the information about the number of symbols indicates a plurality of symbols [see Fig. 8-9, para. 181, 185-186; each sTTI is configured using different OFDM symbols (2, 3, 4, or 7 symbols)], a control channel element of the one or more control channel elements consisting of a plurality of resource element groups is mapped over the plurality of symbols [see para. 353-355; map sCCEs to sREGs, and map sREGs to REs consecutive on one PRB in the same sPDCCH monitoring OFDM symbol in the frequency axis], and 3Application No. 16/346,300Docket No.: 17786-688001 
wherein the first processor [see Fig. 19, para. 345; processor 21] controls, based on a numerology, a number of the downlink control channel candidates to monitor in a slot [see para. 179, 211, 236-240, 310, 347; controls a number of sPDCCH to monitor in a slot based on a numerology], 
the base station [see Fig. 19, para. 345; eNB 10] comprising: 
a transmitter [see Fig. 19, para. 345; RF unit 13] that transmits the information about the number of symbols [see para. 346; transmit information about a frequency resource in which one or more sTTIs is set; also see Fig. 8-9, para. 181, 185-186; each sTTI is configured using different OFDM symbols (2, 3, 4, or 7 symbols)]; and 
a second processor [see Fig. 19, para. 345; processor 11] that controls, in the given frequency region, transmitting of the downlink control channel candidates [see para. 347; transmitting sPDCCH using one or more sCCEs in an sPDCCH monitoring PRB-set in the sPDCCH monitoring OFDM symbol(s)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lenovo in view of YOU.

Regarding claim 7, Lenovo discloses a terminal [see Sections 2.1, 2.2; a UE]: 
that controls, in a given frequency region, monitoring of downlink control channel candidates consisting of one or more control channel elements [see Section 2.2, Search space for sPDCCH; controlling, in an sTTI (see Section 2.1, Fig. 1), detection of a plurality of sPDCCH candidates consisting of one or several sCCEs, i.e. different aggregation levels]; and 
that receives information about a number of symbols configured with the given frequency region [see section 2.1, Fig. 1 below; Figure 1 shows an example of the considered sPDCCH and sPDSCH multiplexing in an sTTI, using sTTI duration of 3 or 4 OFDM symbols as configured by higher layers on a UE specific basis or on a cell specific basis], 

    PNG
    media_image1.png
    382
    560
    media_image1.png
    Greyscale

wherein if the information about the number of symbols indicates a plurality of symbols [see Section 2.1, Fig. 1; if sTTI duration of 3 or 4 symbols], a control channel element of the one or more control channel elements consisting of a plurality of resource element groups is mapped over the plurality of symbols [see Section 2.2, see Fig. 2 below; One sCCE is mapped to three sREGs, and each sREG consists of 12 consecutive REs in one OFDM symbol. Then each sREG is mapped to one PRB in the time-frequency resource configured for sPDCCH;

    PNG
    media_image2.png
    291
    429
    media_image2.png
    Greyscale

Also see Fig. 3 below, the three sREG in an sCCE is mapped continuously or distributed onto the time-frequency resource configured for sPDCCH], and 
wherein the terminal controls, based on a numerology, a number of the downlink control channel candidates to monitor in a slot [see Section 2.1, Figure 1 shows an example of the considered sPDCCH and sPDSCH multiplexing in an sTTI; see Fig. 2-3, Sections 2.2; controls a number of the sPDCCH to detect in a slot; see Fig. 1, Sections 2.1; based on sTTI duration of 3 or 4 OFDM symbols]. 

    PNG
    media_image1.png
    382
    560
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    333
    491
    media_image3.png
    Greyscale

Lenovo does not explicitly disclose the terminal “comprising a processor and a receiver.”
However, YOU teaches a UE [see Fig. 19, para. 345; UE 20] comprising a processor [see Fig. 19, para. 352-356; processor 21 that monitors the sPDCCH using one or more sREGs or one or more sCCEs in the sPDCCH monitoring PRB-set within the sPDCCH monitoring OFDM symbol(s)] and a receiver [see Fig. 19, para. 352-356; RF unit 23 that receives the sPDCCH using one or more sREGs or one or more sCCEs in the sPDCCH monitoring PRB-set within the sPDCCH monitoring OFDM symbol(s)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE comprising a processor and a receiver”, as taught by YOU, into the system of Lenovo so that it would improve overall throughput of a radio communication system [see YOU, para. 18-23].

Regarding claim 8, the combined system of Lenovo and YOU discloses the terminal according to claim 7,
Lenovo further discloses wherein the plurality of resource element groups constituting the control channel element are mapped to a plurality of frequency regions as well as to the plurality of symbols [see Fig. 1-2 above, Section 2.2, One sCCE is mapped to three sREGs, and each sREG consists of 12 consecutive REs in one OFDM symbol. Then each sREG is mapped to one PRB in the time-frequency resource configured for sPDCCH; Also see Fig. 3 above, the three sREG in an sCCE is mapped continuously or distributed onto the time-frequency resource configured for sPDCCH]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469